DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2021 has been entered.

Response to Amendment
The amendment filed 18 November 2021 has been entered. Claims 1-6 and 8-20 remain pending in this application.  Claims 8-20 are withdrawn as being directed toward a non-elected species.  Claim 1 has been amended and claim 7 has been canceled.  Applicant's amendment to the specification and the claims have overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed 19 August 2021. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot in view of the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dong US 2006/0148117 (Dong) in view of Chui US 2014/0091818 (Chui).
Regarding claim 1, Dong teaches (Fig. 11) a probe apparatus (MEM probe circuit per para [0021]), comprising:
a circuit board (printed circuit board 26) comprising tester contacts (circuit 23 within the printed board 26);

wherein a plurality of electrical connections mechanically and electrically connecting the circuit board to the flexible interconnect substrate (see Fig. 11 – circuit 23 is shown as connecting the circuit board 26 to the thin film 100.  Also see Fig. 3 – circuit contacts 34 of the thin film 100 are connected to circuit 23 of printed circuit board 26);
at least one probe (probes 32) disposed in the first surface of the flexible interconnect substrate (see Fig. 11 – probes integrated with thin film 100 per para [0022]), wherein the probe is electrically coupled to the flexible interconnect substrate (see para [0022] – probe 32 is integrated with thin film 100 and therefore electrically coupled), and the probe is configured to electrically contact a device under test (see Fig. 11 – probes 32 contact connection pad 18 of die 17); and
a supporting element (probe supported-spacer 35) adhered to the second surface of the flexible interconnect substrate (see Fig. 11 – probe supported-spacer 35 is attached to second side of thin film 100), wherein the supporting element is disposed between the flexible interconnect substrate and the circuit board (see Fig. 11 – spacer 35 between thin film 100 and circuit board 26) and is separated from the electrical connections (see Fig. 11 – spacer 35 is separated from circuit 23 which forms the connections).
Dong does not explicitly teach wherein the signal layers are formed between ground layers.
Chui teaches (Fig. 7) the signal layers are formed between ground layers (see Fig. 7 – signal layers 740 are disposed between the ground planes 720 and 730).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the signal and ground layers as taught by Dong to have the signal layers between the ground layers as taught by Chui in order to control the impedance of the transmission paths formed by the signal path as taught by Dong (see para [0034]).  
Regarding claim 4, Dong teaches (Fig. 2, 11) the probe apparatus of claim 1, wherein the probe comprises a symmetrical cross-section (see Fig. 2e-2f - probe 32 is shown as symmetrical across vertical line).
Regarding claim 5, Dong teaches (Fig. 2, 11) the probe apparatus of claim 1, wherein the probe comprises an asymmetrical cross-section (see fig. 2F, probes 32 include cross-section that is asymmetrical along a horizontal line).
Regarding claim 6, Dong teaches (Fig. 2, 11) the probe apparatus of claim 1, wherein the probe comprises a single contact mark, a plurality of contact marks, or a contact mark area (see Fig. 2e-2f – probe 32 includes single contact mark as point ).




Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dong US 2006/0148117 (Dong) in view of Chui US 2014/0091818 (Chui) and in further view of Setaka et al. US 2006/0043983 (Setaka).
Regarding claim 2, Dong teaches (Fig. 11) the probe apparatus of claim 1, wherein the supporting element is an elastomer (see para [0050] – probe supported-spacer 35 is rubber which is a known elastomer) comprising a homogeneous or non-homogeneous texture (see Fig. 11 and para [0050] – spacer 35 is rubber and therefore considered to have homogenous texture.  Para [0050] also teaches a stacked compounds corresponding to a non-homogenous texture).
Dong in view of Chui does not explicitly teach an anisotropic elastomer.
Setaka teaches anisotropic elastomer (see para [0176] – elastic antisotropically conductive film 20 formed from liquid silicon rubber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastomer taught by Dong in view of Chui to be an antisotropic elastomer as taught by Setaka as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to have an electrically conducting elastomer for grounding the spacer to reduce interference between the circuit board and the probe.
Regarding claim 3, Dong in view of Chui teaches the probe apparatus of claim 1, but does not explicitly teach wherein the supporting element is an elastomer comprising a heterogeneous texture.
Setaka teaches (Figs. 12-13) the supporting element is an anisotropic elastomer comprising a heterogeneous texture (see Fig. 13 — anisotropically conductive connector 2 is formed by elastic anisotropically conductive films per para [0267]. Also see para [0152-0153] —conductive part 21 of film 20 includes conductive particles P oriented to align in thickness direction. While insulating part 23 does not contain particles P.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastomer taught by Dong in view of Chui to be an anisotropic elastomer with a heterogeneous texture as taught by Setaka in order to achieve conductivity in specified locations for signal transfer or grounding. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868